Citation Nr: 0117613	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-04 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the 70 percent disability evaluation assigned for 
the appellant's service-connected post traumatic stress 
disorder is appropriate.

2.  Entitlement to an increased rating for service-connected 
residuals of a compression fracture at L4 with herniated 
nucleus pulposus at L4-5, status post laminectomy, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for service-connected 
left ear hearing loss, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1965 to May 
1969.

This appeal arises from a March 1998 decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant service-
connection for post traumatic stress disorder, evaluated as 
30 percent disabling; denied an increased rating for 
residuals of a compression fracture at L4 with herniated 
nucleus pulposus at L4-5 status post laminectomy, evaluated 
as 40 percent disabling; and denied an increased rating for 
left ear hearing loss, evaluated as 0 percent disabling.  
VARO subsequently granted an increased rating for the 
appellant's post traumatic stress disorder from 30 to 50 
percent in a September 1999 decision, and from 50 to 70 
percent in a September 2000 decision, effective July 28, 
1997, the date of filing of the appellant's claim.
 

FINDINGS OF FACT

1.  Current manifestations of the appellant's post traumatic 
stress disorder include occupational and social impairment 
with deficiencies in most areas, due to suicidal ideations; 
obsessional rituals; illogical, obscure or irrelevant speech; 
near-continuous panic or depression; impaired impulse 
control; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships, 
with a global assessment of functioning score of 35.

2.  Manifestations of the appellant's service-connected 
residuals of a compression fracture at L4 with herniated 
nucleus pulposus at L4-5, status post laminectomy, include 
severe limitation of motion, and arthritis, with recurring 
attacks and intermittent relief.

3.  The appellant's service-connected left ear hearing loss 
is currently manifested by an average puretone threshold of 
26 decibels, with 88 percent speech discrimination on VA 
audiological examination in November 1999.  


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected post 
traumatic stress disorder, are no more than 70 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2000). 

2.  Manifestations of the appellant's service-connected 
residuals of a compression fracture at L4 with herniated 
nucleus pulposus at L4-5, status post laminectomy, are no more 
than 40 percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5010, 5292, 5293 (2000). 

3.  The schedular criteria for a compensable disability 
evaluation for service-connected left ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, by virtue of 
the Statement of the Case and the Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant and, in fact, it appears that all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder.  VA 
examinations were also conducted in October 1997 and November 
1999, and copies of the reports associated with the file.  In 
these circumstances, there is no reasonable possibility that 
further assistance to the appellant would aid in 
substantiating the claims.  Thus, although the RO has not 
reviewed the claims under the Veterans Claims Assistance Act 
of 2000, Pub. L. 106-475 (to be codified at 38 U.S.C. § 
5103A), a remand for further development would serve no 
useful purpose.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the claim for a higher evaluation for service-
connected post traumatic stress disorder is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

In this case, with regard to his claim for a higher rating 
for post traumatic stress disorder, the appellant's pleadings 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
characterizing the issue on appeal to properly reflect his 
disagreement with the initial disability evaluation assigned 
to his service-connected disability.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.   Fenderson v. 
West, 12 Vet.App. 119 (1999).  In this case, VARO granted 
service connection and originally assigned a 30 percent 
evaluation for post traumatic stress disorder, effective as of 
July 28, 1997, the date of filing of his claim for service 
connection.  VARO subsequently increased his disability rating 
to 50 percent in a September 1999 rating decision, and then to 
70 percent, effective July 28, 1999, in a September 2000 
rating decision.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

1.  Whether the 70 percent disability evaluation assigned for 
the appellant's service-connected post traumatic stress 
disorder is appropriate.

Medical treatment records from the appellant's private 
physician, W. Steven Baker, M.D., were submitted, dated from 
August 1997 to September 1997, which indicate that the 
appellant was initially evaluated in August 1997.  He 
reported nightmares and flashbacks.  He claimed that he had 
been married 4 times, and was separated from his 4th wife 
because of his moodiness, nighttime thrashing around, 
suspiciousness and anger.  He also mentioned that other 
family members, such as his mother and brother, did not trust 
him.  On mental status examination, the appellant was polite.  
He was initially very anxious and somewhat suspicious, but 
calmed some over the time of the assessment.  He walked with 
a cane, wore an eye patch and a leg brace.  Overall, his 
physical appearance was that of a physically disabled very 
casually groomed and dressed male, who appeared to be his 
stated age.  He tended to speak in a somewhat rambling style, 
and frequently became distracted by movement beyond the 
window, in the parking lot.  His rambling style of story 
telling allowed him to express considerable anger without 
becoming threatening.  He spoke politely.  He spoke of 
himself historically in positive terms, but seemed to have no 
sense of having a future.  He appeared mildly depressed and 
confirmed that he felt unhappy, but denied suicidal ideation.  
There were no signs of psychotic thinking, blocking or 
switching.  His range of affect was narrow.  He used defenses 
of intellectualization throughout the interview.  Axis I 
diagnoses were of post traumatic stress disorder and 
dysthymic disorder.  He continued to be followed by Dr. Baker 
for his psychiatric symptoms.

A VA psychiatric evaluation was conducted in October 1997.  
The appellant reported that he had been separated 3 times and 
had 2 children.  He was accompanied by his mother and 
brother.  His style of presentation was very dramatic.  He 
denied having ever been treated with psychotropic medication, 
and denied suicide attempts.  He reported that he had 
numerous physical problems.  He indicated that he had chronic 
sleep disturbance and had been diagnosed with sleep apnea.  
He claimed to have experienced nightmares about Vietnam.   He 
admitted to poor interest and initiative.  He admitted 
feeling helpless.  He was not aware of guilt feelings, but 
said he felt worthless.  He claimed that he would frequently 
hear voices or noises that were not there.  The examiner 
noted that, when questioned about delusional beliefs, he did 
appear to be somewhat paranoid.  He indicated that his 
neighbors stole from him and he would stay up nights watching 
for them.   He admitted to hypervigilence and angry outbursts 
described as "out right rage."  He denied experiencing 
panic attacks, or obsessive/compulsive symptoms.  He stated 
that he had intrusive memories about Vietnam.  He 
acknowledged symptoms of psychogenic amnesia and difficulty 
remembering the chronological order of things that happened.  
He reported startling easily, and a depressed mood.  The 
examiner observed that the appellant was unshaven.  He wore 
dark glasses which he kept twitching on the right.  His 
speech was variable in rate, and volume.  His thoughts were 
generally organized and goal directed.  His thought content 
focused on his anger, and his sentiments that all his 
problems came from service.  He was noted to have some 
drooling, and on one occasion spit this out.  His style of 
presentation was rather dramatic, hostile and sarcastic.  He 
admitted to passive suicidal thoughts, but denied any active 
suicidal thoughts, intentions, or plans.  He initially 
appeared somewhat sleepy, but on further questioning was 
alert, and oriented to person, place, time, and situation. He 
was able to perform five serial seven subtractions with one 
error.  He initially registered only two out of three items 
correctly, but with repetition, correctly registered three 
out of three items.  He had some facial grimacing and hostile 
affect.  When questioned about his mood, he stated that he 
wished he could just lie down, and that it took "every bit 
of self control to get out with other people."  When 
questioned about hallucinations, he said that he believed 
that he had heard a little pig squealing a few minutes 
earlier.  He was able to correctly identify the past four 
presidents, and was not able to correctly identify the third 
item on a list of three after five minutes, even with a 
verbal cue.  He was able to give an abstract interpretation 
to a proverb.  His insight and judgment were impaired by his 
depression and anger.  Intellectual functioning was estimated 
to be in the average range.  The examiner noted that 
diagnoses of conversion reaction, factitious disorder or 
malingering could not be entirely ruled out.  Axis I 
diagnoses included post traumatic stress disorder, 
depression, chronic with possible psychotic features, and 
rule out alcohol abuse.  Current global assessment of 
functioning (GAF) was 37. 

The appellant was granted entitlement to service connection 
for post traumatic stress disorder in a March 1998 rating 
decision, evaluated as 30 percent disabling, effective July 
28, 1997, the date of filing of his claim.

An August 1999 evaluation report by Dr. Baker was submitted 
with updated findings.  He indicated that the appellant was 
so severely impaired by symptoms of post traumatic stress 
disorder on his last examination that he lacked the ability 
to be reliable, productive, motivated or effective in both 
work and social relationships.  He indicated that he had 
again evaluated the appellant in July 1999, and interviewed 
his mother with whom he resided.  Based on these interviews, 
he reported that the appellant suffered from post traumatic 
stress disorder, and dysthymic disorders.  The appellant 
persistently complained of sustained scanning anxiety and 
hyperarousal, depressed mood, anger, suspiciousness, impaired 
sleep, social isolation, unemployment, impaired short-term 
memory including loss of time, recurrent intrusive 
recollections, poor concentration, anxiety with some 
complaint of panic, and dysfunctional relationships.  His 
mental status was positive for anger, frustration, increased 
signs of both Bell's palsy and gait (needed cane), which he 
noted worsened during times of increased emotional distress.  
While expressly denying suicidal ideation, he confirmed that 
his failure to provide for his children weighed heavily on 
his mind.  He appeared moderately depressed.  He wore 
camouflage, and had long hair with an untrimmed beard.  He 
was angry and tended to ramble and be less able to complete 
one point before becoming distracted by similar situations.  
He had insight into his apparent ambivalence regarding 
pursuing his claim over the past 20 years.  Dr. Baker 
concluded that the appellant had been better able to try 
harder to control his anger, frustration and impulses to 
explode or flee when seen in his office than when he was 
assessed by VA examiners with whom he was likely to be much 
more curt, abrupt and frustrated.  He opined that the rating 
Board's speculation of factitious disorder or malingering 
seemed to fly in the face of the evidence.  He believed that 
the appellant's overall life performance was so far below his 
prior performance, that his physical impairments alone did 
not explain the difference.  He claimed that symptoms of PTSD 
and the accepted history of combat trauma provided the 
missing explanation.  He claimed that "[i]t remains my 
medical opinion that [the appellant] suffers from such severe 
impairment in overall relational, social and occupational 
function, including initiative, flexibility reliability, and 
motivation as to be permanently and persistently disabled at 
an 80 percent level."  He attributed the appellant's 
emotional impairment to PTSD and chronic dysthymic disorder.  

VARO granted the appellant an increased rating for his 
service-connected post traumatic stress disorder, from 30 to 
50 percent disabling in a September 1999 rating decision, 
effective July 28, 1997.

A September 1999 treatment entry from Dr. Baker was 
submitted.  Dr. Baker observed that the appellant appeared 
more stooped over his cane and less well groomed.  He was 
dressed in fatigues.   He expressed his frustration and anger 
verbally, but maintained that he was not suicidal or 
homicidal.  He appeared moderately depressed.  The impression 
was of PTSD/Dysthymic disorders -no improvement. 

A VA psychiatric examination was conducted in November 1999.  
The appellant continued to report significant symptoms of 
anxiety/depression.  He reported that he continued to have 
difficulty with initial insomnia.  He reported ongoing 
nightmares.  He claimed that when he awakened he frequently 
had a sensation that things were crawling on him such as 
scorpions.  His appetite was decreased.  He noted that he had 
dental problems.  His weight was essentially unchanged.  He 
made several self-deprecatory remarks.  He avoided being 
around people.  He reported that he sometimes read books, and 
felt that television news programs insulted his intelligence.  
He was pessimistic about the future.  He reported intrusive 
memories of Vietnam, and flashbacks.  He reported physiologic 
symptoms when exposed to thoughts, feelings, activities, or 
situations which reminded him of Vietnam, such as the feeling 
of "starting to gag."  He stated that he generally 
attempted to avoid thoughts, feelings, activities or 
situation which would remind him of Vietnam, although he also 
acknowledged that sometimes he would try to read history 
about Vietnam.  When questioned about emotional blunting, he 
said that he had heard complaints about this from his wife.  
He reported having "rage attacks/nervous breakdown."  He 
was somewhat grandiose.  He reported some difficulty 
remembering details about Vietnam.  He reported that his 
concentration was extremely poor.  He reported symptoms of 
hypervigilance and exaggerated startle response.  He admitted 
to being somewhat distractable.  He denied any true manic or 
obsessive-compulsive symptoms.  When questioned about 
paranoia and delusions, he stated that he knew that people 
were out to get him and that they were working against him.  
He was not sure who it was that was working against him.  His 
brother reported that the appellant was occasionally 
confrontational and combative which often occurred when he 
came into contact with people in public places.  

The examiner observed that the appellant was mildly 
overweight.  His appearance was remarkable for poor grooming 
and hygiene.  He was talkative and somewhat rambling during 
his interview.  He would cough from time to time.  When his 
orientation was assessed, he did not know the date, but knew 
the year.  He was generally oriented to place.  His speech 
was slow, grumbling, and somewhat gravelly.  Eye contact was 
decreased.  He seemed hard of hearing and had difficulty 
repeating items correctly.  He had some difficulty with 
serial seven substraction, although he was able to correctly 
perform seven subtractions with only one error.  He had some 
memory problems with presidents.  When questioned regarding 
suicidal thoughts, he claimed that he sometimes wished he was 
dead, but indicated that it would not be fair to his parents 
or daughter.  Regarding homicidal ideations, he indicated 
that he could become very angry.  He claimed that he 
occasionally heard a voice which was generally mood 
congruent, related to depression.  His affect was generally 
blunted and depressed.  Psychomotor activity was decreased.  
He had problems with his memory and concentration.  He was 
not able to remember any of the 3 items after 10 to 15 
minutes.  He had difficulty with abstraction.  He denied 
suicidal thoughts, but acknowledged that he often wished that 
he were dead.  Insight and judgment were impaired by his 
depression.  Intellectual functioning appeared to be in the 
average to low average range.  Axis I diagnoses included post 
traumatic stress disorder and chronic depression with 
possible psychotic features.  Current GAF was estimated at 
35. 

VARO granted the appellant an increased rating for his 
service-connected post traumatic stress disorder, from 50 to 
70 percent disabling, effective July 28, 1997, in a September 
1999 rating decision.

Post traumatic stress disorder is rated under Diagnostic Code 
9411, which, according to the rating criteria, is rated under 
the "General Rating Formula for Mental Disorders".  38 
C.F.R. § 4.130 (2000).  The regulation 
reads:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  [10 
percent]

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal) due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  In addition, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (2000).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (2000).

At no time from filing of the claim to the present has the 
evidence supported a rating in excess of 70 percent for 
service-connected post traumatic stress disorder.  Id.; 
Fenderson v. West, 12 Vet.App. 119 (1999).  

The evidence reveals no more than deficiencies in most areas, 
due to such symptoms as suicidal ideations; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the appellant's 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances; and inability to 
establish and maintain effective relationships due to post 
traumatic stress disorder symptoms.  He had a GAF of 35 to 37 
indicating some impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment thinking or mood.  
These manifestations warrant no more than a 70 percent 
disability rating under the schedular criteria.  38 C.F.R. 
§ 4.130 Diagnostic Code 9411 (2000). 

There is no indication that the appellant has psychiatric 
symptoms that would more nearly approximate the criteria for a 
100 percent disability rating.  Specifically, the medical 
evidence does not indicate that the appellant has total 
occupational and social impairment.  It reveals that he is 
married, maintains relationships with his family, and has no 
gross impairment, persistent delusions or hallucinations, 
persistent danger of hurting himself or others, intermittent 
inability to perform the activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, his own occupation or his own name.  As 
mentioned, his GAF score has been no less than 35 on 
examination.  The preponderance of the evidence is against his 
claim for a disability rating greater than 70 percent.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Entitlement to an increased rating for service-connected 
residuals of a compression fracture at L4 with herniated 
nucleus pulposus at L4-5 status post laminectomy, currently 
evaluated as 40 percent disabling.

A VA examination of the appellant's spine was conducted in 
November 1992.  The appellant complained of numbness in his 
lower extremities bilaterally, with occasional numbness 
circumferentially in both legs and right lateral thigh.  He 
denied urinary or bowel incontinence, and weakness.  The 
examiner observed that he stood with a cane on the right, and 
leaned toward the right.  He had mild spasms with range of 
motion.  He had forward flexion to 60 degrees with positive 
reverse lumbofemoral rhythm; backward extension to 5 degrees; 
full left lateral flexion; right lateral flexion to 30 
degrees; and limited rotation.  The examiner observed that 
there were positive reverse lumbofemoral rhythms and minimal 
spasm.  Sensory was decreased to light touch and pinprick on 
the right at L4/L5/S1.  Motor was 5/5.  The diagnosis was of 
mechanical instability of the lumbar spine.  The examiner 
noted that he was unsure of the duration of the neuro 
findings; degenerative scoliosis of the lumbar spine; and 
moderate degenerative joint disease at L4-5. 

November 1992 x-rays of the appellant's lumbosacral spine 
revealed significant degenerative changes in the lower lumbar 
spine, most prominent at L4 and L5, with vacuum disc 
deformity of L4 and L5, and associated disc-space narrowing, 
L4-5 and L5-S1.  Also, there were bilateral pars defects at 
L3, with grade I spondylolisthesis of L3 on L4.  Findings 
were noted to have progressed somewhat since 1989.  The 
spondylolisthesis was more prominent.  The impression was of 
bilateral pars defects, L3, with grade I progressed 
spondylolisthesis; and severe degenerative changes, L4 and 
L5. 

An examination report from the appellant's private physician, 
Ronald Zipper, D.O., of Independent Orthopaedics and Sports 
Medicine, P.C., was submitted which indicated that the 
appellant presented with a chief complaint of low back pain, 
bilateral leg pain, and neck pain.  Regarding his back pain, 
he stated that he had a constant achy pain in the right side 
of his back.  He denied paresthesias or radiation.  He 
claimed that the pain would wake him at night, and was 
affected by weather.  He also reported that the pain 
increased with walking, standing, riding, and sitting, but 
was decreased with lying on his side, turning back and forth, 
and lying in the fetal position.  He rated his pain as 7.5/10 
at worst, and 6/10 at best.  He admitted to sexual problems.  
He denied bladder problems.  His previous history included 
cancer of the bowel, and he admitted to some incontinence.  
He reported bilateral thigh pain.  He reported coolness, 
numbness, and burning in the right thigh anteriorly, and that 
he had been previously diagnosed with sciatic pain.  He 
indicated that he would have paresthesias constantly, with 
relief from some but not all of his symptoms.  Examination of 
his lumbar spine and/or lower extremities revealed that heel 
and toe walking was performed satisfactorily using a cane, 
but with a subjective complaint of pain on the right with toe 
walking.  Hoover's sign elicited subjective complaints of 
right leg pain.  There was +2/4 paravertebral muscular spasm 
from L1 to S1, and 0/4 over the PSIS (posterior superior 
iliac spine) areas bilaterally.  The appellant ambulated with 
a shortened stride.  He had forward flexion from 44 to 90 
degrees; hyperextension to 34 degrees with pain; side bending 
to 16 degrees to the right and 22 degrees to the left.  
Straight leg raising sign was negative seated, but elicited a 
complaint of low back pain at 20 degrees supine and 75 
degrees passive supine.  There was good big toe strength 
against resistance.  Pinwheel examination was non dermatomal.  
Patella and Achilles reflexes were +1/4 using a Jendrassik 
maneuver.  Dorsalis pedis pulses were good.  The examinee was 
unable to perform Patrick's test.  Range of motion of the 
hips was within normal limits.  Tightest side hip flexion was 
40 degrees right, and 42 degrees left, both with complaint of 
pain.  There was a well-healed midline incision measuring 18 
cm. from L1 to S1.  Active range of motion of the knees was 0 
to 128 degrees.  Quadriceps strength was 4/5 bilaterally.  
Ankle range of motion and strength were within normal limits.  
Pulses were satisfactory.  The examiner's impression was that 
the appellant had lumbar spinal stenosis with failed 
laminectomy syndrome (failed surgery times two), with mild 
causalgia of the right lower extremity; and chronic pain 
syndrome.  It was his opinion that the appellant "currently 
did not exceed greater than 40 percent whole person 
impairment previously awarded by the Veteran's 
Administration.  There was some evidence of symptoms 
magnification with positive distraction tests." 

A VA spine examination was conducted in October 1997.  The 
appellant reported that he had severe leg pain in both legs 
with a sciatic-type pain radiating from his buttocks to his 
knees.  He also claimed weakness in both legs.  He used a 
cane to walk, but stated he was unable to walk greater than 
50 feet without resting.  He was able to use stairs.  He 
could use the bathroom, and dress himself, but he was unable 
to work, secondary to his inability to walk or move around 
very well.  The examiner noted that the appellant appeared to 
maximize his symptoms.  At the beginning of the exam he did 
not look at the examiner.  He stated that he was tired of 
fooling around with the VA.  He had a shuffling gait.  He 
leaned to the left with a forward flexion of about 45 
degrees, and used a cane.  He could not extend past 30 
degrees of flexion.  He had pain at 40 degrees which was 
severe according to the appellant.  He could only bend to 50 
degrees.  Right lateral flexion was 5 degrees.  Left lateral 
flexion was approximately 20 degrees with pain starting at 10 
degrees.  Pain appeared variable throughout the examination.  
The examiner noted that he was unable to obtain reliable deep 
tendon reflexes on neurological testing.  It appeared that 
the appellant was unable to relax.  Hip flexion was 5+/5.  
There appeared to be a submaximal effort by the appellant 
when performing any other muscle strength maneuvers in the 
lower extremities.  X-rays revealed retrolisthesis on L4 and 
pars defect on the right at L3 and L4.  There were moderate 
degenerative changes and disk space narrowing of the lumbar 
spine with post operative changes seen at L4 and L5.  The 
diagnosis was spinal stenosis.  The examiner indicated that 
it was impossible to distinguish the severity of the 
appellant's disease, as he tended to maximize his symptoms 
and did not cooperate well with the exam.  EMG and CV studies 
were reviewed, which the examiner observed coincided with his 
exam.  He noted that it was most apparent that the appellant 
was maximizing symptoms which could represent a secondary 
gain issue on possible conversion disorder versus other 
psychogenic overlay.  He was determined therefore, "unable 
to be evaluated". 

The November 1997 EMG report indicated normal recruitment 
pattern with emphasized low effort noted.  The impression was 
of a normal EMG with no evidence of denervation, myopathy or 
radiculopathy.

A VA general medical examination was conducted in November 
1999.  The appellant complained of persistent low back pain 
which was sometimes relieved with Motrin.  He was currently 
taking no narcotics.  He was able to ambulate with the aid of 
a cane.  He used to have a back brace, but did not have one 
at the time of examination.  He was sitting in a wheelchair 
at the time of examination, but indicated that he did not 
have one at home, and was able to ambulate fifty feet without 
one.  He claimed that he could walk fifty yards without 
stopping.  He claimed his back was weak, constantly stiff, 
and easily fatigued without endurance.  He denied particular 
periods of flare up.  He claimed that he walked with the aid 
of a cane and had had a brace in the past which he no longer 
wore.  The examiner observed that the appellant was sitting 
slumped over, leaning to the left in a wheelchair.  He was 
unable or unwilling to sit up straight.  When asked to stand, 
after much "adieu", he was able to get his cane out and 
stand with a stooping posture.  The examiner was unable to 
assess any range of motion of the lumbosacral spine as he 
denied that he was able to bend at all.  Examination of the 
lumbosacral spine revealed a well-healed scar over the L4, L5 
area.  Otherwise, range of motion of the spine and other 
studies were unable to be assessed secondary to lack of 
cooperation.  Deep tendon reflexes were 1+/4 bilaterally.  
His biceps, triceps, brachial radialis, knee and ankle were 
equal.  The assessment was of spinal stenosis status post 
decompression laminectomy.

A 40 percent disability rating is warranted for severe 
limitation of motion of the lumbosacral spine.  38 C.F.R. 
§ 4.72 Diagnostic Code 5292 (2000).  

The schedular criteria for intervertebral disc syndrome call 
for a 40 percent disability rating for severe symptoms, with 
recurring attacks, and intermittent relief; and a 60 percent 
disability rating is warranted for pronounced manifestations, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.72 Diagnostic Code 5293 (2000).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Based on these decisions, in a December 1997 opinion, the 
General Counsel of the VA concluded that Diagnostic Code 5293 
for intervertebral disc syndrome involves loss of range of 
motion, therefore, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
Diagnostic Code if the veteran has received less than the 
maximum evaluation under that Code.  VAOPGCPREC 36-97, 
(December 12, 1997).

Favorable ankylosis is assigned a 40 percent disability 
rating, and unfavorable ankylosis is assigned a 50 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2000).

Arthritis due to trauma, substantiated by x-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. 4.71a 
Diagnostic Code 5010 (2000).  The schedular criteria for 
degenerative arthritis established by x- ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
evaluation is warranted for degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups; and a 20 percent disability evaluation is 
warranted for involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. 4.71a Diagnostic Code 5003 (2000).  
It is noted that the 10 percent ratings based on x-ray 
findings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 5003 (2000).

Terms such as "moderate", and "severe" are not defined in VA 
regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (2000).

The appellant is already receiving the maximum 40 percent 
rating obtainable pursuant to Diagnostic Code 5292.  In order 
to get an increased rating to 60 percent under Diagnostic 
Code 5293 for intervertebral disc syndrome, the evidence must 
show that the appellant's intervertebral disc syndrome is 
pronounced with symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  As will 
be described below, the evidence does not show such findings.

It is noted that, on his October 1997 VA examination, the 
appellant exhibited submaximal effort, tended to maximize 
symptoms, and did not cooperate.  The EMG in November 1997 
was normal with no evidence of denervation, myopathy or 
radiculopathy.  The appellant again appeared uncooperative on 
examination in November 1999, and claimed that he was unable 
to bend at all.  However, he also indicated that his 
persistent low back pain was sometimes relieved with Motrin 
and that he took no narcotics.  

Thus, conceding severe limitation of motion of the 
lumbosacral spine, the evidence shows that the appellant has 
severe symptoms with recurring attacks, and intermittent 
relief but does not show pronounced manifestations with 
symptoms compatible with sciatic neuropathy or other 
neurologic findings with little intermittent relief.  Even 
when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
appellant's disability is not such that it is the equivalent 
of manifestations required for a 60 percent disability 
rating.

As the appellant's spine is not ankylosed, he is not entitled 
to an increased rating to 50 percent under Diagnostic Code 
5289.

Again, this case does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

Accordingly, there is no basis for a rating greater than the 
currently assigned 40 percent.  38 C.F.R. § 4.71a Diagnostic 
Code 5293 (2000).

3.  Entitlement to an increased rating for left ear hearing 
loss, currently evaluated as 0 percent disabling.

The appellant was granted entitlement to service connection 
for left ear hearing loss, evaluated as 0 percent disabling, 
in a January 1970 VARO rating decision.  He now contends, in 
essence, that his service-connected left ear hearing loss 
warrants a higher disability rating than currently assigned.  

A VA audio examination was conducted in October 1997.  The 
appellant complained of significant hearing loss and 
difficulty understanding speech in adverse listening 
conditions.  He had no history of vertigo, ear disease, or 
familial hearing loss.  He claimed to have bilateral constant, 
"cricketlike" tinnitus which affected his sleep and 
concentration on quiet tasks.  A VA audiological evaluation 
revealed the following puretone thresholds for his service-
connected left ear on examination:

	500	1000	2000	3000	4000	(Hertz)		Average
LEFT	   15    15	    15	    30	    30	(Decibels)         
22

Speech discrimination was 92 percent correct on the left.  The 
examiner noted that the appellant needed reinstruction to 
respond at threshold, and was initially somewhat difficult to 
test.  However, it was felt that the final obtained responses 
were accurate.  Pure tone and word testing indicated a high 
frequency sensorineural hearing loss bilaterally.  The 
examiner diagnosed high frequency sensorineural hearing loss 
which appeared cochlear and secondary to noise exposure.  
Amplification was not recommended at the time. 

A VA audio examination was also conducted in November 1999.  
The appellant reported that he had had an ear infection in his 
left ear for the past few months.  He also reported 
intermittent "ringing" tinnitus in his left, greater than 
his right, which bothered his concentration on quiet tasks.  
He indicated that the ringing had been occurring for the past 
10 years.  He claimed that he thought he needed a hearing aid.  
An audiological evaluation revealed the following puretone 
thresholds for his service-connected left ear on examination:

	500	1000	2000	3000	4000	(Hertz)		Average
LEFT	   25    20	    20	    30	    35	(Decibels)         
26

Speech discrimination was 88 percent correct on the left.  The 
examiner noted that the appellant was falling asleep and not 
responding for thresholds, with bone conduction for the right 
ear, and would only respond verbally, occasionally, to bone 
conduction for the left ear.  Interest consistency was rated 
as fair to poor for both ears.  Tinnitus was not able to be 
subjectively matched because the appellant reported that he 
did not have tinnitus that day.  The examiner diagnosed a mild 
to moderate high-frequency sensorineural hearing loss on the 
left.  

According to VA's Schedule for Rating Disabilities, 
evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity.  
Hearing loss is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85 Diagnostic Code 6100 (2000).  To 
evaluate the degree of disability from service-connected 
defective hearing, the rating schedule provides 11 numeric 
designations from Level I for essentially normal acuity 
through Level XI for profound deafness.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86 (2000).  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage 
evaluation, the non-service-connected ear will be assigned a 
Roman numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f) (2000).

Based on the most recent VA examination, conducted in 
November 1999, and according to Table VI of 38 C.F.R. § 4.85, 
the numeric designation of hearing impairment is Level II on 
the left. 

The percentage evaluation for the veteran's hearing 
impairment is determined by Table VII of 38 C.F.R. § 4.85.  
This table reveals that Level I hearing assigned for non-
service-connected hearing on the right and Level II hearing 
on the left warrant the assignment of a 0 percent disability 
evaluation.  

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the appellant's claim for a compensable evaluation 
for his left ear hearing loss disability.

Moreover, application of the extraschedular provision is 
again not warranted in this case.  38 C.F.R. § 3.321(b) 
(2000). 


ORDER

An increased rating for service-connected post traumatic 
stress disorder is denied.

An increased rating for service-connected residuals of a 
compression fracture at L4 with herniated nucleus pulposus at 
L4-5, status post laminectomy, is denied

An increased rating for the appellant's service-connected 
left ear hearing loss is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

